Citation Nr: 1424843	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  In May 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing impairment is no worse than level II in his right ear and no worse than level IV in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June and July 2010 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent post-service treatment records.  

During the course of this claim and appeal, the Veteran was afforded VA examinations in July 2010, August 2011, and September 2013.  At the Veteran's May 2014 hearing, his representative requested another examination be done, arguing that the VA exams were inadequate because they failed to show that the Veteran's bilateral hearing loss disability had worsened in the 36 years since his separation from active service.  However, upon independent review of the VA audiological evaluation reports, the Board notes that the results of the evaluations are consistent with the results documented in the VA treatment notes of record.  The examinations do show the Veteran's hearing acuity has worsened as compared to, for example, the 1978 VA examination, but they simply do not show worsening to the point that a compensable rating is warranted.  Further, the Board notes that these examinations were conducted in conjunction with a review of the claims file and interview of the Veteran and provide the relevant audiological test results to decide the claim.  As such, the Board finds the July 2010, August 2011, and September 2013 VA audiological evaluation reports are adequate, and denies the request to remand the case. 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2014 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and severity of the Veteran's bilateral hearing loss disability.  The Veteran was represented at the hearing by an accredited representative from the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the evidence does not demonstrate that a compensable disability rating for the Veteran's bilateral hearing loss disability is warranted, at any point during the period on appeal. 

The Veteran was afforded a VA audiological evaluation in July 2010.  At that time, functional effects of the Veteran's bilateral hearing loss disability were noted to be difficulty hearing in background noise and distinguishing certain sounds.  He reported that he worked in a weapons maintenance missile group while on active service and that he had also been around jet engine noise.  On audiometry evaluation puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
55
65
LEFT
10
15
50
75
70

Average puretone thresholds were 45 in the right ear and 53 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.  The examiner assigned a diagnosis of mild to moderately severe sensorineural hearing loss (SNHL) in the right ear and mild to severe SNHL in the left ear.  

The Veteran was afforded another VA audiological evaluation in August 2011.  On audiometry evaluation puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
5
15
45
65
60

Average puretone thresholds were 40 in the right ear and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner assigned a diagnosis of symmetrical high frequency hearing loss, and noted that the results were consistent with the results found on the July 2010 audiological evaluation.

The Veteran was afforded a new VA audiological evaluation in September 2013.  At that time, functional effects of the Veteran's bilateral hearing loss disability were noted to be difficulty hearing when there was background noise and trouble distinguishing certain sounds.  On audiometry evaluation puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
60
60
LEFT
10
15
50
70
65

Average puretone thresholds were 44 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 78 in the left ear.  The examiner noted that the Veteran had a diagnosis of mild to moderately severe SNHL bilaterally.

Also of record are VA treatment records which indicate the Veteran receives intermittent treatment for his bilateral hearing loss disability.  A March 2011 VA treatment record shows that the Veteran was seen for an audiological consultation, at which time he denied any change in his hearing acuity since his July 2010 VA examination and he reported difficulty understanding speech in situations of background noise.  The Veteran also reported that it was difficult to understand what people were saying on the television or movies, that it was difficult to understand people with soft or high-pitched voices, and that it was hard to join a conversation in a group because he could not understand what others were saying. Audiological evaluation revealed no significant change in hearing sensitivity since the Veteran's previous evaluation and speech discrimination scores were 84 percent bilaterally.  A subsequent July 2011 VA treatment record shows that the Veteran was seen for another audiological consultation.  Again, it was noted that there had been no significant change in his hearing sensitivity since his previous evaluation and the Veteran reported difficulty hearing in background noise.  Notably, the VA treatment notes of record do not show that the Veteran's bilateral hearing loss disability is more severe than is reflected in the VA audiological evaluation reports of record.   

The Board notes that none of the above audiological results qualify as an exceptional pattern of hearing impairment.  The 2013 examination actually showed the highest decrease of hearing acuity, and applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  [The 2010 and 2011 examination showed no worse than Level I for the right ear and Level II for the left ear.]  However, application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In this case, the Board acknowledges that the July 2010 and September 2013 VA audiological evaluation reports are somewhat lacking in their description of the functional effects of the Veteran's bilateral hearing loss disability, only noting that the Veteran had difficulty hearing in situations with background noise and trouble distinguishing certain sounds.  Further, the August 2011 VA audiological evaluation report does not contain a description of the functional effects of the Veteran's bilateral hearing loss disability.  However, the March 2011 VA treatment record elaborates on the Veteran's functional effects, noting his difficulty hearing soft or high-pitched voices, difficulty hearing the television or movies, and difficulty joining conversations.  As such, the Board finds that evidence of the functional effects of the Veteran's bilateral hearing loss disability are of record, and such effects are contemplated by the noncompensable rating currently assigned.  Further, the Board notes that the Veteran has not demonstrated any prejudice due to any examination deficiency in relation to Martinak.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Veteran's bilateral hearing loss disability is not shown to be worse than level II in the right ear and level IV in the left ear, for the entire period on appeal.  These results fall squarely within the schedular criteria for a noncompensable rating.  The criteria for a compensable disability rating are therefore not met.


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability, difficulty hearing in noise, difficulty hearing soft of high-pitched voices, difficulty hearing the television or movies, and difficulty joining a conversation with a group of people, are contemplated by the schedular criteria.  VA treatment records indicated that the Veteran sought only intermittent treatment for his bilateral hearing loss disability, and these records provided no indication that the Veteran's bilateral hearing loss was worse than reflected in the VA audiological evaluation reports of record.  Further, there is no evidence or allegation that the Veteran's bilateral hearing loss disability has rendered unable to work, in fact, at his May 2014 Board hearing, he testified that he was quite active in farming.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


